Title: From John Adams to Edmund Jenings, 26 April 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris April 26th. 1780
     
     Your’s of the 22d have just recieved. I wrote You a Line the 22d. Am happy to find that We agree so well in Opinion concerning the Equity of the Russian Negotiation. If that Court had gone farther, and endeavoured to abolish the whole doctrine of Contraband, excepting in Case of Siege, I should have thought it a beneficial Improvement in the Law of Nations. I can’t see, that because two Nations have quarrelled, this should give them a right to meddle at all with the Vessels of Neutrals—neither of the contending Nations gain any Advantage by it, because both have an equal right to make use of Neutral Ships, and the stopping and searching of neutral Ships is a real damage and injury, and only tends to embarrass the Intercourse among Mankind, to multiply disputes, and provoke Neutral Nations to join one or other of the belligerent Powers. But this might have been too large a Stride to have taken at once.
     This doctrine of free Ships making free Goods, is an old Object with the Dutch. They have aimed at it above an hundred Years, and but for England would have carried it in De Witts Time. When I was employed in draughting the Original Treaty, which was sent by Congress to be proposed to the Court of France, I spent a good deal of time, in searching the Books upon this Subject. I found a small Collection of marine Treaties, in the preface to which some Account is given of this Disenssion between the Dutch and English, but I found a much clearer and more ample Relation of it, in the preface of a Work in two Octavo Volumes, called I think, the Law of the Admiralty, which Mr. E. Rutledge borrowed for me of C. Justice Chew. I wish I could find this Book again, which I have not seen this four Years. I spoke to a Bookseller here six Weeks ago to write for it, but I hear nothing of it. The Sum of the Argument, as it appears to me, has been this—the Dutch are our Rivals in Trade—their common System is Neutrality—if we agree that free Ships make free Goods, they will run away with all the carrying Business—France and Spain are our natural Enemies—if We suffer Neutral Ships to carry them naval Stores, France and Spain will be able to dispute with Us the Empire of the Sea—the Situation of our Island gives us an opportunity to intercept their Supplies, and it is necessary in order to maintain our Superiority that we should embrace it. This is the Reasoning of the English, and while France and Spain were odious in Europe, other Nations did not choose to decide against them: but since the Ballance of Odium has shifted, and France is pursuing a System, that all the World sees is for the public Good, and England is acting a part, which all Nations dread and abhor, they all seem to be convinced of the Rectitude of the Dutch Doctrine, and ready to decide in its favour.
     I am much pleased with your Idea of obliging the belligerent Powers to subscribe to the Empress’s Doctrine, and I have no doubt it will be readily done by France and Spain—the doctrine is already settled in the Treaty between France and the United States. England will not be willing to subscribe it, tho’ She must conform to it in practice.
     I thank You for all favors. As to your Information from England, I can only say, that whenever or wherever any Application shall be made to me, I shall think myself bound to inpenetrable Secresy towards all, but my Sovereign, and its Ally. A Bird in the hand is worth two in the Bush. Our Alliance with the House of Bourbon is a Measure that I have ever had extreamly at Heart: it ever appeared to me a natural and necessary Alliance, and I would continue the War against Great Britain an hundred Years before I would give it up. Great Britain will be our natural Enemy for the future. We shall be her Rival in Fisheries, in Carriage, in Commerce of various Sorts, nay dont think me extravagant or enthusiastic when I say, in Naval Power. She will be eternally wishing and endeavouring to destroy our Commerce and our Navy, as She is that of France and Spain. Let Us cultivate then, the Connection with these Powers, as a Rock of defence. I shall therefore communicate to this Court whatever Proposition may ever be made to me. It is most certain I have no Propositions to make, until Conferences shall be opened, if ever that should be. I am very far from being over anxious about this. I know we are marching on in a sure and certain Mode. My Our Country can sustain this War for thirty Years to come, better than France, Spain or England can, especially the latter, or for any other given Number of Years, more or less. It is in vain to reason. The politicians of Europe are incapable of concieving our Situation, and the great Causes now at work must be allowed Time to produce their Effects. So far from expecting any serious, sensible proposals for Peace, I think the Parties in England will go to War with each other, and they must fight their Battle out, before we shall know, which has the national Power in its Hands to make peace with Us. They have a point to settle first, whether we shall make Peace with a British King or a British Congress.
     I assure You, the picture of the British Nation at present gives me no pleasure—it is a melancholy Sight to me. It would give me as much Joy as my Nature is capable of, if She would come to her Senses, and act a just and reasonable part: but I know it is impossible. Mens minds are not suddenly changed—they will go on, and for ought I can see, will have a Civil War. The least Accident may put all in a blaze—a drunken Mob may provoke a Soldier to fire, and set the Nation all in Arms.
     Clinton has arrived in Georgia with forty four Ships escaped from the Storm. The News of this will raise a flash in England, like throwing Oil on Fire: but Gates is to command against him, and Gates is a Master of his Trade, has the Confidence and Affection of the Soldier and the Citizen, and will give as good an Account of him, as he did of Burgoyne and Prescot. I communicate my Sentiments to You on these points in Secresy and Confidence—if you think any of them wrong, tell me. You must be sensible that is improper for me to make a Talk about these Things.
     Adieu.
    